.
       -=.           .




                                              The Attorney                General         of Texas
                                                                 Deader    20.   1984
    JIM MAllOX
    Attorney General


                                             Me. Candy Moore                                      Opinion    No. JM-278
    Suprmr Coufl Building
    P.0. BOX12549                            Executive Officer
    Austin.    TX.   79711. 2Y9              Polygraph Examiners Board                            Re:    Meaning of “issnediately
    512l4762SOl                              5805 North Lamar                                     preceding” for the purposes of
    Telex 9lWS7113s7
                                             P. 0. Box 4087                                       section    E(a)(2)     of    article
    Telecopier  SW4750286
                                             Austin, Texas     78773                              4413    (294,      V.T.C.S.,       the
                                                                                                  Polygraph Examiners Act
    714 JacksOII. SUilO 700
    D~IIW. TX. 75202GC6                      Dear Ms. Moore:
    21U742-9944

                                                  YOU request ,an opinion of this office    as to the meaning of the
    4824 *Iberia         Ave.. Suite   180   words “immediatel:r preceding” as used in section     8(a)(2)  of article
     El Paw.     TX. 7990!5-2793             4413 (29~~). V.T. C.S., the Polygraph Examiners Act.      That section   of
     915153344s4                             the  act prescribes     the qualifications  necessary   for   a Polygraph
                                             examiner’s  license!, stating that
     toot Texas. Suite 700
     HOUS,O~. TX. 77002-3111                              Sec. 8(a)   A person is            qualified      to   receive    a
     713122959.99                                         license es an examiner
                                                          (2)s   * ’ - holds
                                                                who              a baccalaureate        degree     from a
     SW Broadway. Suits 312
                                                          college       or     university        accredited        by    an
     Lubbock. TX. 79401-3479
     80617476239
                                                          organimtion       that the board designates             and that
                                                          the board determines         has accreditation        standards
                                                          to    ensure     a high      level     of    scholarship      for
      ,309 N. Tenth. Sulle S                              students,    or in lieu thereof:has          five consecutive
      hlCAlk”. TX. 79501.1695
      51216824547
                                                          years      of      active      Investigative         experience
                                                          ImmediaLely        preceding       his     application.     . . .
                                                           (Emphasis added).
      200 Main Plaza. Suite 400
      SW ~ntonio. TX. 792052797               Ua conclude that a:ompliance wirh the optional        experience  requirement
      51212254191
                                              of section 8(a)(2)     requires that an applicant’s   five ccnsecutive   years
                                              of experience    ocf:ur just before his application:      there may not be n
                                              significant   interval of time befcre the filing     of the application.

                                                    Such an interpretation       is consistent      with the canons of statutory
                                              c011structi0n.    ‘The courts    have held     that   the  legislature        is presumed
                                              to have used eac’h vord         intentionally.       and. if the meaning cf the
                                              language    is not    ambiwous.      words should be plven their                 pla,in    and
                                              ardina?     menuing . cameron V. Terre11 and Garrett.                 !nc..     618 S.K.?d
                                              535 (T-ax. 1981); Taylor v. Firemen’s              and Policemen’s         Civil      Service
                                              Cammission cf C,tl:y_    of l.ubbock. 616 S.W.?d           187    (Tex. 1981);          w
                                                                                         i


Ms. Candy Moore - Page 2 (J&278)




Sherrod   and Co., Inc., v. Tr:.-~Elecrrlc Supply Co., Inc.,        535 S.W.Zd 31
Tkex. Civ. ADS. - Tyler 197lL, uric rrf’d         n.r.a.).     Since Black’s  Law
Dictionary    ii5   (5th ld. l!K’9),   defines     “ltmtedlately”    as “without
interval   of time.” section   3(a)(2)    clearly     refers  to the five years
directly   proximate to the fiL:lng of the application.

       If the legislature       had wanted to permit a delay between               the
experience     and the application,      it would have indicated   this fact,       as
it explicitly     dld in the Real Estate License Act.        In that statute       the
legislature      purposefully     j,nserted   a  grace  period.    requiring        an
applicant     to fu&ish   proof

            that  he Is    a 1:lcensed      real estate broker    in
            another state,    [ar,d] that he has had not less than
            two years’ active        experience  . . . during    the
            36-month  period lmmedlately preceding      the filing
            of the applicatior~     . . .

V.T.C.S.   art.    6573a.   17(h)(:!)   (Emphasis added).

       The words “isnuedlately   ,preceding.” as used in section     8(s)(2)    of
article   4413 (29~~). V.T.C.S.,     the  Polygraph   Examiners Act.   requiring
as an alternative      to a b.accalaureate      degree five years of active
investigative   experience “i!mnediately preceding” the application,         mean
the five years nearest to thle filing       of the application.

                                        SUFlMARY

                 The words “lmrPtrdiately preceding.”         as used in
             section   g(a)(2)    of article    4413 (29cc),    V.T.C.S.,
             the   Polygraph     Examiners Act,       requiring     as an
             alternative     to a baccalaureate      degree five years
             of active      invest~lgative    experience    “imediately
             precedjng”     the trpplicatlon.     maan the five years
             nearest to the f!.l.ing of the application.




                                                  J k
                                                   Very truly    you


                                                         &
                                                   JIM        t4ATTOX
                                                   Attorney    General of 'Texas

 TOMGREEN
 First Assistant      Attorney    General

 DAVID R. RICHARDS
 Executive Assistant Attomey            General




                                            P. L233
Ms. Candy Moore - Page 3     (JH-278)




RICK CILPIN
Chairman, Opinion Cownittcc~

Prepared by Rick Cilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin. Chairman
Colin Carl
Susan Garrison
Tony Gulllory
Jim Noellinger
Jennifer Riggs